                                                                      |HAO WANATATALA TATARI NO MATTER
Case 6:18-cv-01770-CEM-DCI Document 32-3 Filed 05/13/19 Page 1 of 9 PageID 331
                                                                                              US009744627B1

 (12) United   States Patent                                               (10) Patent No.:                US 9 ,744,627 B1
      Thrasher                                                             (45) Date of Patent:                   * Aug. 29, 2017
  (54 ) METHOD AND APPARATUS FOR REPAIR                                 (58 ) Field of Classification Search
       OF VEHICLE DOOR HANDLES                                                CPC ...... B23P 6 /00 ; E05B 85 / 12 ; Y10T 29/49826 ;
                                                                                           Y10T 29/49746 ; Y10T 29 /49885 ; Y10T
 (71 ) Applicant: Zach Thrasher , Winter Park , FL (US)                                             29/49741; Y10T 29/49947 ; Y10T
                                                                                                      29 /49815 ; Y10T 29 /4973 ; Y10T
 (72 ) Inventor: Zach Thrasher, Winter Park , FL (US)                                               29 / 49721; Y10T 29 /49718 ; Y10T
                                                                                                                29 /49726 ; B25B 27 /08
 ( * ) Notice : Subject to any disclaimer, the term of this                      See application file for complete search history .
                  patent is extended or adjusted under 35
                  U . S .C . 154 (b ) by 0 days .                       (56 )                    References Cited
                      This patent is subject to a terminal dis
                     claimer.                                                            U .S . PATENT DOCUMENTS
 (21 ) Appl . No.: 14 /847,420                                                  9,126,291 B1* 9/2015 Thrasher ..             B23P 6 /00
                                                                        * cited by examiner
 (22) Filed :        Sep . 8, 2015
                 Related U .S. Application Data                         Primary Examiner — John C Hong
                                                                        (74 ) Attorney, Agent, or Firm — Larry D . Johnson
 (63 ) Continuation -in -part of application No. 13/532 ,661,
        filed on Jun . 25, 2012 , now Pat. No . 9 , 126 ,291.                                    ABSTRACT
                                                                        (57 )
 (60 ) Provisional application No. 61/500 ,170 , filed on Jun .         A repair kit can be used to repair broken interior door handle
       23, 2011 .                                                       assemblies on certain vehicles , and replaces the original
 (51) Int . Cl.                                                         equipment door handle support housing with a replacement
        B23P 6 /00                ( 2006 .01)                           housing, without having to replace the entire door panel. The
        E05B 85 /12               ( 2014 .01 )                          method includes removing the original (broken ) door handle
       B25B 27 /08                ( 2006 .01)                           housing from the back side of the door panel by drilling or
 (52 ) U . S . CI.                                                      otherwise removing the plastic rivets that secure the original
       CPC . ............... B23P 6 / 00 (2013 .01); E05B 85 / 12       handle housing to the door panel. The replacement housing
                       (2013.01 ); B25B 27 /08 (2013 .01 ); Y10T        is then installed on the back side of the door panel in place
                29 /4973 ( 2015 .01) ; Y1OT 29 /49718 ( 2015 .01) ;     of the original and screws are installed into drilled - out
                    Y1OT 29 / 49721 ( 2015 .01) ; Y1OT 29/49726         plastic rivet locations in the door panel through apertures in
                (2015 .01 ); Y1OT 29 /49741 (2015 .01 ); Y1OT           the replacement door handle housing to secure the replace
                         29 /49746 (2015 .01) ; YIOT 29 / 49815         ment door handle housing to the door panel .
                ( 2015 .01) ; Y1OT 29 / 49826 (2015 .01) ; Y1OT
             29/49885 (2015.01 ); Y1OT 29/ 49947 (2015 .01 )                             5 Claims, 4 Drawing Sheets




                                   Dogode
Case 6:18-cv-01770-CEM-DCI Document 32-3 Filed 05/13/19 Page 2 of 9 PageID 332


  U . S . Patent     Aug. 29, 2017    Sheet 1 of 4        US 9,744,627 B1




                                                                      1
                                                                      .
                                                                      FIG
Case 6:18-cv-01770-CEM-DCI Document 32-3 Filed 05/13/19 Page 3 of 9 PageID 333


  U . S . Patent     Aug. 29, 2017        Sheet 2 of 4    US 9 ,744 ,627 B1




                                     12

                                      a




                                                                     2
                                                                     .
                                                                     FIG




                                                             6888
Case 6:18-cv-01770-CEM-DCI Document 32-3 Filed 05/13/19 Page 4 of 9 PageID 334


  U . S . Patent     Aug. 29, 2017       Sheet 3 of 4     US 9,744,627 B1




                                                                  N




                                 26


                                                           0000
                                      FIG . 3
Case 6:18-cv-01770-CEM-DCI Document 32-3 Filed 05/13/19 Page 5 of 9 PageID 335


  U . S . Patent               Aug. 29 , 2017   Sheet 4 of 4                         US 9 . 744 .627 B1



                   .
                   yy                           ??              0

                                                ?




             AnyAn anTM                                                          h




                                                           ?T
                                                           ,




                                                                Mine   ,
                                                                           .? ? ,t              .




                                                ??
        ?
        ??




                          ??
                                                     ORA




                                                                                         ??
Case 6:18-cv-01770-CEM-DCI Document 32-3 Filed 05/13/19 Page 6 of 9 PageID 336


                                                        US 9, 744 ,627 B1
      METHOD AND APPARATUS FOR REPAIR                                    ment doorhandle support housing with a replacement hous
             OF VEHICLE DOOR HANDLES                                     ing constructed of very strong composite material, and
                                                                         includes all the components and fasteners necessary to repair
            CROSS REFERENCE TO RELATED                                  the interior door handles on one or all of the doors , without
                   APPLICATIONS                                       5 having to replace the entire door panels .
                                                                           The inventive method includes removing the original
    The present application is a continuation - in -part of U . S .      (broken ) door handle housing from the back side of the door
 application Ser. No. 13 /532.661. filed Jun . 25 . 2012 . which         panel by drilling or otherwise removing the plastic rivets
 claims the benefit of the filing date of U .S . Provisional             that secure the originalhandle housing to the door panel. The
                                                            2011. 1010 posts and tab ( s ) that extend from the back side of the door
 Patent Application Ser. No. 61/500 ,170 , filed Jun . 23 , 2011
 The foregoing applications are incorporated by reference in           panel through corresponding apertures in the original hous
 their entirety as if fully set forth herein .                         ing are not removed , and are maintained for later use . After
                                                                       the rivets have been removed , the original door handle
         STATEMENT REGARDING FEDERALLY                                   housing can be removed from the door panel and discarded.
     SPONSORED RESEARCH OR DEVELOPMENT                                15 The replacement door handle housing is then installed on the
                                                                         back side of the door panel over the original posts and tab ( s ),
    Not applicable .                                                     and push nut retainers or other fasteners are placed over the
                                                                         posts and pushed down to press the flange of the replacement
      REFERENCE TO A MICROFICHE APPENDIX                                 housing tightly against the back side of the door panel . A
                                                                      20 hole is drilled through the base of the tab , and a cotter pin
   Not applicable .                                                      or other fastener is inserted through the hole and bent around
                                                                         the tab to similarly secure the flange of the replacement
                       TECHNICAL FIELD                                   housing tightly against the door panel.
                                                                 As an alternative to , or in addition to , the use of retainers
    The present invention relates generally to vehicles and 25 on the post( s ) and cotter pin or screw at the tab ( s ), small
 vehicle repair , and more particularly to an improved method  screws (preferably with washers ) may be installed into one
 and apparatus for the repair of certain types of original or more of the former plastic rivet points to secure the
  equipment interior door handles on vehicles .                          replacement door handle housing to the door panel.
                                                                            The inventive repair kit preferably includes replacement
          BACKGROUND INFORMATION AND                                  30 interior door handle support housings for all four doors
            DISCUSSION OF RELATED ART                                    (driver 's front door, driver ' s side rear passenger door , pas
                                                                         senger side front door, and passenger side rear door ); push
    Some vehicles , including many Jeep Grand Cherokees                  nut retainers, cotter pins , screws, and washers ; and simple
 from the 2004 to 2011 model years , and Jeep Commanders      detailed instructions with pictures for installation . The origi
 from the 2006 model year to the present, appear to have a 35 nal color for the kit components may be grey, tan , or other
 weak area in the interior door handles, and many of the      original equipment color, or the parts can be painted to
 handles in these vehicles have broken over time. Unfortu        match door panels, or may be used without matching colors .
 nately, the interior door handles on some of these vehicles      The components of the repair kit may be modified to provide
 are integrated into the door panel and are generally not a corresponding kit for other vehicles .
 serviceable by themselves, instead , the entire interior door 40 It is therefore an object of the present invention to provide
 panel has to be replaced in order to replace the door handle . a new and improved vehicle interior door handle repair kit.
 For example, the interior door handle housing on the afore -               It is another object of the present invention to provide a
 mentioned Jeep vehicles is not attached with screws but is new and improved method for replacing the original equip
  plastic welded into the door panel. On many other types of ment door handle housing with a replacement housing
 vehicles, the interior door handles are serviceable by them - 45 constructed of very strong composite material.
  selves , which makes the repair much less expensive .             Other novel features which are characteristic of the inven
     The foregoing information reflects the current state of the tion , as to organization and method of operation , together
 art of which the present inventor is aware . Reference to , and         with further objects and advantages thereof will be better
 discussion of, this information is intended to aid in discharg -        understood from the following description considered in
 ing Applicant' s acknowledged duty of candor in disclosing 50 connection with the accompanying drawings , in which pre
 information that may be relevant to the examination of                  ferred embodiments of the invention are illustrated by way
 claims to the present invention . However , it is respectfully          of example . It is to be expressly understood , however, that
 submitted that none of the above-indicated information the drawings are for illustration and description only and are
 discloses , teaches , suggests , shows, or otherwise renders not intended as a definition of the limits of the invention . The
 obvious, either singly or when considered in combination , 55 various features of novelty which characterize the invention
 the invention described and claimed herein .                            are pointed out with particularity in the claims annexed to
                                                                         and forming part of this disclosure . The invention resides not
             SUMMARY OF THE INVENTION                                    in any one of these features taken alone , but rather in the
                                                                         particular combination of all of its structures for the func
    The method and apparatus for the repair of vehicle door 60 tions specified .
 handles of the present invention provides an interior door               T here has thus been broadly outlined the more important
 handle repair kit that can be used to repair broken interior            features of the invention in order that the detailed descrip
 door handle assemblies on certain vehicles such as the Jeep t ion thereof that follows may be better understood , and in
 Grand Cherokee ( e .g ., model years 2004 to 2011 ) and Jeep  order that the present contribution to the art may be better
 Commander ( e.g., model years 2006 to the present). The 65 appreciated . There are , of course , additional features of the
 inventive kit permanently solves the problem of prematurely   invention that will be described hereinafter and which will
 broken door handles by replacing the brittle original equip   form additional subject matter of the claims appended
Case 6:18-cv-01770-CEM-DCI Document 32-3 Filed 05/13/19 Page 7 of 9 PageID 337


                                                       US 9 , 744,627 B1
 hereto . Those skilled in the art will appreciate that the           for later use . After the rivets have been removed , the original
 conception upon which this disclosure is based readily may           door handle housing can be removed from the door panel.
 be utilized as a basis for the designing of other structures,           FIG . 3 is a rear view of a replacement door handle housing
 methods and systems for carrying out the several purposes            30 having been installed on the back side of the door panel
 of the present invention . It is important, therefore , that the 5 12 in place of the original. Push nut retainers 32 have been
 claims be regarded as including such equivalent construc             placed over the posts 24 and pushed down to press the flange
 tions insofar as they do not depart from the spirit and scope        34 of the replacement housing tightly against the back side
 of the present invention .                                           of the door panel. Alternatively, spring clips, locking tabs, or
    Further , the purpose of the Abstract is to enable the U .S .i 10 other  fasteners could be used on the posts to retain the
                                                                      replacement     housing against the door panel. A hole 36 has
 Patent and Trademark Office and the public generally, and been drilled through
 especially the scientists, engineers and practitioners in the been inserted throughthethebase        of tab 26 , and cotter pin 38 has
 art who are not familiar with patent or legal terms or similarly secure the flange of36 the      hole     and bent around the tab to
                                                                                                                replacement housing
 phraseology , to determine quickly from a cursory inspection tightly against the door panel. As an alternative           to the use of
 the nature and essence of the technical disclosure of the   the 1516 a cotter pin , a screw may be installed into the tab (preferably
 application. The Abstract is neither intended to define the at an angle that tightens the handle to the panel).
 invention of this application , which is measured by the                Alternatively or optionally, adhesive may be applied
 claims,nor is it intended to be limiting as to the scope of the between the flange of the replacement housing and back side
 invention in any way .                                               of the door panel (prior to tightening of the push nuts and
    Certain terminology and derivations thereofmay be used 20 placement of the cotter pin in the tab , if they are used ) to
 in the following description for convenience in reference            provide bonding and help prevent gaps between the sur
 only, and will notbe limiting . For example, words such as           faces.
 “ upward ," " downward ,” “ left," and " right” would refer to    FIG . 4 is a view of screws 40 being installed into
 directions in the drawings to which reference is made unless   drilled -outplastic rivet locations or points 42 in a door panel
 otherwise stated . Similarly , words such as “ inward ” and 25 44 through apertures 46 in a replacement door handle
 " outward ” would refer to directions toward and away from ,         housing 48 to secure the replacement door handle housing to
 respectively , the geometric center of a device or area and          the door panel. The use of screws to secure the replacement
 designated parts thereof. References in the singular tense           door handle housing may be used in addition to , or instead
 include the plural, and vice versa , unless otherwise noted . of, the use of retainers on the post(s ) and cotter pin or screw
                                                              30 at the tab ( s ).
       BRIEF DESCRIPTION OF THE DRAWINGS                            Typical customer instructions for the repair of broken
                                                                 interior door handles on a Jeep Cherokee type vehicle may
    The invention will be better understood and objects other include the following:
 than those set forth above will become apparent when               Tools required : drill, flat screwdriver, Phillips screw
 consideration is given to the following detailed description 35 driver, razor blade, and hammer, and a rag and a plastic
 thereof. Such description makes reference to the annexed         adhesive are recommended . Note : Someminor modification
 drawings wherein :                                                   of the door panel or handle kit may be necessary to ensure
   FIG . 1 is a front elevation view of a broken door handle      a perfect fit . This is an aftermarket part.
 on an interior door panel of a vehicle ;                            Step 1 ( removing the door panel): Remove the screws
    FIG . 2 is a rear view of the original door handle housing 40 from the door panel. After all of the screws are removed ,
 being removed from the back side of the door panel;                  carefully pry the panel from the door using the flat head
    FIG . 3 is a rear view of a replacement doorhandle housing        screwdriver (use of a rag is recommended to protect the
 installed on the back side of the door panel; and                paint ). The panel will pry loose with ample pressure (mul
    FIG . 4 is a view of screws being installed into drilled -out tiple clips attach the panel to the door ). Once loose , lift up
 plastic rivet points to secure a replacement door handle 45 on the panel until it is above the lock mechanism . Once the
 housing to a door panel .                                        panel is loose, carefully remove any electrical clips . Next,
                                                                      disconnect the rod that is attached to the door handle . Slide
            DETAILED DESCRIPTION OF THE                               the clip to the side off of the rod . The plastic clip simply clips
                         INVENTION                                    onto the rod. Once unclipped , the rod will lift out of the
                                                                   50 handle .
   Referring to FIGS . 1 through 4 , wherein like reference              Step 2 (door handle removal ): Start by lying the door
 numerals refer to like components in the various views, there        panel down on a flat surface , backside facing up . Using a
 is illustrated therein a new and improved method and                 large drill bit, razor knife , or other tool, remove the tops off
 apparatus for the repair of vehicle interior door handles .          the plastic rivets (e . g ., typically 6 rivets + / - ) . Carefully drill
   FIG . 1 is a front elevation view of a broken door handle 55 or cut only the rivets and handle housing as necessary , taking
 assembly 10 on an interior door panel 12 of a vehicle . Door   care not to drill through the door panel itself. Once all the
 handle assembly 10 includes handle support housing 14 and      rivets have been drilled or cut out, the handle housing will
 handle lever 16 .                                              easily detach from the door panel. Use the razor blade to
   FIG . 2 is a rear view of the original (broken ) door handle remove any excess plastic shavings on the panel.
 housing 20 in the process of being removed from the back 60 Step 3 (installing the new handle on the door panel): Line
 side of the door panel 12 . Drill 22 is being used to drill out      the holes and slots of the replacement housing up with the
 the plastic rivets 23 that plastic welded and permanently            posts (typically two ) and tabs (typically 3 - 4 ) of the door
 secured the original handle housing 20 to the door panel 12 . panel. Press the housing down until it is flush with the panel
 Alternatively , a razor knife or other tool could be used to   (some minor modification may be necessary with the razor
 remove the rivets. Posts 24 and tab 26 extend from the back 65 blade ). Ensure that you are installing the correct handle ( e. g.,
 side of the door panel through corresponding apertures in the  Driver /Front, Passenger /Rear , etc ). An adhesive such as a
 original housing, but are not removed , and are maintained two part epoxy or adhesive tape may be applied to one or
Case 6:18-cv-01770-CEM-DCI Document 32-3 Filed 05/13/19 Page 8 of 9 PageID 338


                                                         US 9 ,744,627 B1
 more locations ( such as the plastic weld locations ) to help         the spring from falling out. You may also remove the small
 secure the replacement housing and eliminate gaps. Once               rubber stopper from the old housing and place it into the
 the handle is lined up and pressed flush , using the flat head        corresponding tab on the replacement housing .
 screwdriver (or a socket), press the provided push nut              S tep 4 (installing the handle in new housing ): Start by
 retainers down the posts until the handle housing is tight on 5 inserting the handle lever into the new housing . This part can
 the door panel. Next, use a 1/16th inch drill bit to drill through be tricky , but carefully insert and twist to allow the handle
 the base of the lowermost tab that protrudes through the to fit into the housing properly . The use of force is not
 bottom of the housing. Make sure the housing is pressed necessary . When faced with resistance , change your
 down flush when drilling the tab to avoid a gap between the       approach . Once the handle is inserted , line up the holes on
 housing and the door panel. Once drilled , insert the provided 10 the handle with the holes on the housing. The spring has two
 cotter pin . Using a screwdriver, bend and manipulate the         ends : one is straight and the other is bent. The side that is
 cotter pin around the tab .                                           bent will be inserted into the handle and the straightside will
    As an alternative to the use of a cotter pin , use the screw       rest against the housing . This will have the spring sticking
 provided and screw into the tab (try to use an angle that             out (pictures show the spring at rest and out of alignment as
 tightens the handle to the panel) . Do not over tighten and 15 it should be ). Now use your thumb to compress the spring
 make sure you do not screw into the housing. Make sure the            into alignment and begin to insert the pin . Ensure that the pin
 housing is pressed down flush when screwing the tab to                goes through the housing, handle, and spring. Now take the
 avoid a gap between the housing and door panel.                       small push nut retainer and press it over the pin until it
    As an alternative to , or in addition to , the use of retainers    reaches the housing. Once the pin is inserted all the way , and
 on the post (s ) and cotter pin or screw at the tab (s ), small 20 the retainer is attached , you can test the handle in the
 screws (preferably with washers ) may be installed into one           housing before moving on to the next step .
 or more of the former plastic rivet points. When tightening             Step 5 (installing new handle on door panel) : Line up the
 the screws do not use a drill and do not over tighten , and stop      holes in the replacement housing with the posts (typically
 when the screw is snug. Be careful not to screw through the two ) on the door panel. Ensure that the handle will be facing
 panel.                                                     25 the correct direction before continuing. Press the housing
   Now that the handle housing is completely installed , you           down until it is flush with the panel. Note: some minor
 can replace the door panel on the vehicle . Follow the                modification may be necessary with the razor blade. The
 removal instructions in reverse .                                     driver ' s side and passenger side are different. Ensure that
    Typical customer instructions for the repair of broken             you are installing the corresponding housing . Once the
 door handles on a Jeep Commander type vehicle may 30 handle is lined up and pressed flush , using the flat head
 include the following. In this example , the original handle          screwdriver, or a deep socket that fits , press the provided
 lever is to be removed and reused , and the instructions              push nut retainers down the posts until the handle housing is
 include steps for installation of the lever in the replacement        tight on the door panel. Do not apply enough pressure to
 housing                                                               bend or crack the housing.
     Tools required : drill , flat head screwdriver, Phillips head 35 As an alternative to , or in addition to , the use of retainers
 screwdriver, razor blade , and hammer. Note : “ Before ” and        on the post(s ), small screws (preferably with washers ) may
 “ After ” pictures are recommended to ensure that you install be installed into one or more of the former plastic rivet
 the handles in the correct direction . The housings appear points. When tightening the screws do not use a drill and do
  similar; and incorrect installation may result in loss of            not over tighten , and stop when the screw is snug . Be careful
 hardware.                                                 40 not to screw through the panel.
    Step 1 (removing the door panel ): Remove the screws        Now that the handle is completely installed , you can
 from the door panel. After all of the screws are removed , replace the door panel on the vehicle. Follow the removal
 carefully pry the panel from the door using the flat head             instructions in reverse .
 screwdriver. The panel will pry loose with ample pressure .             Accordingly, the inventive method may be characterized
 Once loose , lift up on the panel until it is above the lock 45 as a method for repairing a broken interior door handle
 mechanism . Once the panel is loose , carefully remove any housing on an interior door panel on a door of a vehicle , the
 electrical clips. Next, disconnect the rod that is attached to        broken interior door handle housing integrated into the
 the door handle. Slide the clip to the side off of the rod (the       interior door panel by a plurality of rivets, the method
 plastic piece simply clips onto the rod ) . Once unclipped , the    comprising removing the interior door panel from the door ;
 rod will push down and out of the handle .                       50 removing the broken interior door handle housing from the
    Step 2 (removing the door handle ): Start by lying the door        interior door panel by removing the plurality of rivets and
 panel down on a flat surface , backside facing up. Using a            detaching the broken interior door handle housing to reveal
 large drill bit, razor knife , or other tool, remove the top of the   a plurality of former rivet locations in the interior door
 plastic rivets . Carefully drill or cut only the rivets and handle    panel; installing a replacement interior door handle housing
 housing ; do not drill through the door panel itself. Once all 55 having a plurality of apertures corresponding to at least
 the rivets have been drilled or cut out, the handle housing       some of the plurality of former rivet locations on the interior
 will easily detach from the door panel. Use the razor blade           door panel; installing at least one screw through an aperture
 to remove any excess plastic shavings on the panel .                  in the replacement interior door handle housing and into a
    Step 3 (removing handle from housing, if required ): In            former rivet location in the interior door panel to secure the
 some applications, the handle lever will be used in the new 60 replacement interior door handle housing against the interior
 housing ( if the handle is already included in the replacement   door panel; and replacing the interior door panel on the door.
 housing, skip to step 5 ). To remove the handle lever, use a        The above disclosure is sufficient to enable one of ordi
 hammer and screwdriver to knock the pin out (watch spring nary skill in the art to practice the invention , and provides
 carefully as it is under pressure ). Once the pin is removed , the best mode of practicing the invention presently contem
 the spring will fall out. You can now remove the handle lever 65 plated by the inventor. While there is provided herein a full
 and separate it from the old housing . Note : keeping pressure   and complete disclosure of the preferred embodiments of
 on the spring while removing the pin is helpful and will keep this invention, it is not desired to limit the invention to the
Case 6:18-cv-01770-CEM-DCI Document 32-3 Filed 05/13/19 Page 9 of 9 PageID 339


                                                      US 9,744,627 B1
 exact construction , dimensional relationships, and operation             former rivet location in the interior door panel to secure
 shown and described . Various modifications, alternative                  the replacement interior door handle housing against
 constructions, changes and equivalents will readily occur to              the interior door panel; and
 those skilled in the art and may be employed , as suitable,            replacing the interior door panel on the door.
 without departing from the true spirit and scope of the 5               2 . The method of claim 1 wherein the step of removing the
 invention . Such changes might involve alternative materials ,      broken interior door handle housing from the interior door
 components , structural arrangements , sizes , shapes, forms,       panel by removing the rivets and detaching the broken
 functions, operational features or the like .                        interior door handle housing comprises removing the rivets
    Therefore , the above description and illustrations should        with a drill .
 not be construed as limiting the scope of the invention , 10            3 . The method of claim 1 wherein the step of removing the
 which is defined by the appended claims.                            broken interior door handle housing from the interior door
    What is claimed as invention is:                               panel by removing the rivets and detaching the broken
    1 . A method for repairing a broken interior door handle interiorrazor    door1ife
                                                                                    handle housing comprises removing the rivets
 housing on an interior door panel on a door of a vehicle , the 15 with4 . aThe    knife .
                                                                                method of claim 1 wherein the interior door panel
 broken interior door handle housing integrated into the further includes              a tab extending from the interior door panel
 interior door panel by a plurality of rivets, the method through a corresponding                 aperture in the broken interior door
 comprising:                                                       handle     housing , and   the  step of installing a replacement
    removing the interior door panel from the door ;                interior door handle housing on the interior door panel
    removing the broken interior door handle housing fromof 20 comprises
       the interior door panel by removing the plurality of 20 housing on installing         the replacement interior door handle
                                                                                  the interior door panel such that the tab on the
        rivets and detaching the broken interior door handle
                                                                    interior door panel extends through an aperture in the
       housing to reveal a plurality of former rivet locations in replacement
       the interior door panel;                                                    interior door handle housing .
                                                                       5 . The  method
    installing a replacement interior door handle housing 25 replacement interior        of claim 1 wherein the step of installing a
       having a plurality of apertures corresponding to at least door panel further includes  door handle housing on the interior
       some of the plurality of former rivet locations on the interior door panel and the replacement applying adhesive between the
        interior door panel;                                                                                      interior door handle
    installing at least one screw through an aperture in the       housing
       replacement interior door handle housing and into a                                   * * * * *
